NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VALENTINA ALEXANDROVNA                          No.    18-71887
ONOUFRIENKO,
                                                Agency No. A074-809-017
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Valentina Alexandrovna Onoufrienko, a native of the U.S.S.R. and citizen of

Russia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order

denying her motion to reopen her deportation proceedings. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We deny

in part and dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying Onoufrienko’s motion to

reopen as untimely, where she filed the motion nearly 16 years after her final order

of deportation and failed to show she qualifies for any exception to the filing

deadline. See 8 C.F.R. § 1003.2(c)(2)-(3).

       Onoufrienko’s contention that the agency erred in denying sua sponte

reopening for failure to demonstrate exceptional circumstances does not raise a

legal or constitutional error to invoke our jurisdiction. See Bonilla, 840 F.3d at 588

(“[T]his court has jurisdiction to review Board decisions denying sua sponte

reopening for the limited purpose of reviewing the reasoning behind the decisions

for legal or constitutional error.”).

       Onoufrienko’s contention that the BIA did not consider all of the evidence in

deciding her motion is not supported by the record. The BIA provided sufficient

reasoning and detail in its decision denying the motion to reopen, indicating that it

reviewed the entire record. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (the agency does not have to write an exegesis on every contention);

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (alien must overcome

presumption that BIA did review all evidence where the BIA plainly stated it

reviewed the record). The BIA was not required to address whether she is prima



                                           2                                      18-71887
facie eligible for adjustment of status. See 8 C.F.R. § 1003.3(a) (“The Board has

discretion to deny a motion to reopen even if the party moving has made out a

prima facie case for relief.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  18-71887